On Application eor Rehearing.
Manning, J.
Among the reasons urged by the defendants’ counsel why a rehearing should be granted, is that the opinion does not pass upon his plea of prescription of two, three and five years, and if the plea of ten years’ prescription should not be borne out by the evidence we have ordered to be taken, that he desires to avail himself of these ‘shorter terms. Those pleas were not passed on because the case was rested on the ten years’ plea, but the defendants are not and will not be precluded from urging those pleas, if the longer term shall be found not to be sustained.
Rehearing refused.